Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Koga et al. (JP 07048682)
Koga et al. shows a heat exchanger having a polyamine on at least part of a surface of the heat exchanger for corrosion protection (Abstract).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. in view of Luo et al.
Luo et al. teaches a corrosion inhibitor composition comprising a polyamine having a molecular weight of at least 500.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the heat exchanger of Koga et al. by using a polyamine having a .
6.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al.
Koga et al. does not disclose the polyamine having a distance as recited between adjacent amino groups, however, such an arrangement would have involved a mere change in the type of material to be used since Koga et al. already discloses the use of polyamine on a surface of a heat exchanger.  Regarding claim 7, the polyamine used on the heat exchanger of Koga et al. can be used on an evaporator.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. in view of Costa et al.
Costa et al. teaches a coating material for various materials including metals and plastics in which the coating material comprises hydrated polyamine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the heat exchanger of Koga et al. by using a hydrated polyamine as taught by Costa et al. and forming the polyamine with a hydrated layer, since Costa et al. already teaches a coating material comprising a hydrated polyamine.  The recited thickness would have involved a mere change in the size of an object which is generally recognized as being within the level of ordinary skill in the art.
 8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. in view of Saitou et al.
Saitou et al. teaches a coating for a steel sheet in which the coating guards against corrosion and the coating comprises a polyamine which a polymer and having a sulfone group (column 6, line 64).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the heat exchanger of Koga et al. by using a polyamine which is a polymer and having a .
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. in view of FeBenbecker et al.
FeBenbecker et al. teaches a material to aid in corrosion resistance in which the material comprises a polyamine having at least polyethylenimine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the heat exchanger of Koga et al. by using a polyamine comprising at least polyethylenimine as taught by FeBenbecker et al. in forming a corrosion resistant material on a surface of the heat exchanger of Koga et al.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Please call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763